Citation Nr: 0500655	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  01-02 424A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for bilateral flat feet with bunions and 
arthritis. 

2.  Entitlement to service connection for bilateral flat feet 
with bunions and arthritis.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to July 
1978.  

The claim for service connection for bilateral flat feet with 
bunions and arthritis was previously denied by VA rating 
decisions in August 1978 and August 1979.  The veteran did 
not appeal either of those determinations within one year of 
being notified of them, so they are final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.302 (2004).  

This current matter comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a rating decision 
of March 2000, by the St. Petersburg, Florida, Regional 
Office (RO), which denied the veteran's attempt to reopen his 
claim of entitlement to service connection for bilateral flat 
feet with bunions and arthritis.  The veteran timely 
perfected his appeal of the above decision.  The veteran, 
accompanied by his representative, appeared and offered 
testimony at a hearing before a hearing officer at the RO in 
September 2001.  A supplemental statement of the case (SSOC) 
was issued in February 2003.  

By a rating action in July 2003, the RO essentially 
determined that, while new and material evidence had been 
submitted to reopen the claim for service connection for 
bilateral flat feet with bunions and arthritis, the claim 
remained denied on the merits.  An SSOC was issued in July 
2003.  

Although the RO determined that new and material evidence had 
been submitted to warrant reopening the veteran's claim for 
service connection for bilateral flat feet with bunions and 
arthritis, the Board as the final fact finder within VA, must 
initially determine whether new and material evidence has 
been submitted regardless of the RO's actions.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Therefore, the 
issue has been characterized as noted on the title page.  

For reasons that will be set forth below, the issue of 
entitlement to service connection for bilateral flat feet 
with bunions and arthritis will be addressed in the REMAND 
following the ORDER.  


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's claim to reopen.  

2.  By rating decisions of August 1978 and August 1979, the 
RO denied service connection for bilateral flat feet with 
bunions and arthritis; the basis for the denial of service 
connection was that flat feet existed prior to service and 
had not been aggravated by service.  

3.  The evidence received since the August 1979 rating 
decision, which includes statements by the veteran, VA 
outpatient treatment records, VA examination reports, and 
private medical statements, bears directly and substantially 
on the veteran's claim; is not cumulative, and is so 
significant that it must be considered in order to fairly 
decide the merits of a claim for service connection for flat 
feet with bunions and arthritis.  


CONCLUSION OF LAW

Evidence received since the August 1979 RO rating decision, 
denying service connection for bilateral flat feet with 
bunions and arthritis, is new and material, and the veteran's 
claim for that benefit is reopened.  38 U.S.C.A. §§ 5108, 
7105 (c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) 
(effective prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Laws, Regulations, and Court Precedents.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  When 
a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applied.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  

A veteran is presumed to be in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities or disorders noted at the time of the 
examination, acceptance and enrollment for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption. 38 
U.S.C.A. §§ 1111, 1132, 1137 (West 2002); 38 C.F.R. 
§ 3.304(b).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2004).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  

The United States Court of Appeals for Veterans Claims 
(Court) has consistently stated that "temporary or 
intermittent flare-ups during service of a preexisting injury 
or disease are not sufficient to be considered 'aggravation 
in service' unless the underlying condition, not just the 
symptoms, has worsened."  See Maxson v. West, 12 Vet. App. 
453, 458 (1999), citing Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991); see also Daniels v. Gober, 10 Vet. App. 474, 479 
(1997).  

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2004).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2003); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, such as the one in the 
present case.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

The Board observes that the implementing regulations modify 
the definition of new and material evidence and provide for 
assistance to a claimant on claims to reopen.  38 C.F.R. 
§§ 3.156(a), 3.159(c).  However, the regulation provisions 
affecting the adjudication of claims to reopen a finally 
decided claim are applicable only to claims received on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  Because the 
veteran's request to reopen the previously denied claim of 
service connection for flat feet with bunions and arthritis 
was received prior to that date, in February 2000, those 
regulatory provisions do not apply.  

In any event, since the Board finds that new and material 
evidence has been received, there is no need for further 
discussion of the VCAA until completion of the development 
the Board is requesting as a result of reopening the claim.  
The Board is granting the veteran's claim to reopen the 
previously denied claim for service connection for a 
psychiatric disorder.  No additional evidence is required to 
make a determination in this case and, hence, any failure to 
comply with VCAA requirements as to this issue would not be 
prejudicial to the veteran.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Bernard v. Brown, 4 Vet. App. 384 (1993).  

In order to determine whether new and material evidence has 
been presented, the Board looks to the last final 
disallowance of this claim.  The Board must look to the 
evidence added to the record since the August 1979 final 
decision.  The evidence received after August 1979 is 
presumed credible for the purposes of reopening the veteran's 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  

II.  Factual background.

When the claim was denied by the RO in August 1979, the 
record consisted of the veteran's service medical records and 
a VA hospital summary, dated in May 1979.  

At the time of his enlistment examination in December 1976, 
it was noted that the veteran had pes planus, mild first 
degree, which was asymptomatic, not considered disabling 
(NCD); and hallux valgus, NCD.  The service medical records 
show that the veteran was seen in July 1977, complaining of 
having a wart on the bottom of his left foot; he was referred 
to a podiatry clinic, which reported a finding of plantar 
callous on the left foot.  On December 6, 1977, the veteran 
was seen with complaints of frostbite of the feet; no 
pertinent diagnosis was noted.  He was again seen two days 
later complaining of pain at the first metacarpophalangeal 
joint of the right foot for the past year.  The assessment 
was questionable ill-fitting boots and minor injury.  The 
veteran was next seen in April 1978, complaining of pain in 
his right foot.  The veteran was diagnosed with tendonitis of 
the big toe.  Complaints of pain in the right foot were again 
reported in May 1978.  On May 17, 1978, the veteran was 
placed on profile as a result of bunions.  On June 13, 1978, 
the veteran was seen at a podiatry clinic; it was noted that 
he had severe hallux valgus with bunion deformities.  A 
report of Medical Board Proceedings, dated in June 1978, 
indicate that the veteran was found to be medically unfit for 
further military service, due to hallux valgus with bunions 
and arthritis of both feet; it was determined that this 
condition existed prior to service and was not aggravated by 
service.  

By a rating action of August 1978, the RO denied service 
connection for flat feet with bunions and arthritis of both 
feet, based on a finding that the veteran's condition pre-
existed military service and was not aggravated by service.  

Received in July 1979 was a VA hospital summary which shows 
that the veteran was hospitalized and treated for right 
urethral calculus in May 1979.  This report does not reflect 
any complaints, findings or treatment for flat feet.  

A rating action of August 1979 confirmed the previous denial 
of service connection for bilateral flat feet with bunions 
and arthritis.  

In a statement received in February 2000 the veteran 
requested to reopen his claim for service connection for 
hallux valgus with bunions and arthritis of both feet, based 
on aggravation.  Submitted in support of his claim was a copy 
of the Medical Board Proceedings, dated in June 1978, which 
found the veteran unfit for further military service, due to 
hallux valgus with bunions and arthritis of both feet.  Also 
submitted in support of the claim were VA progress notes, 
dated from June 1999 to July 1999, showing treatment for 
complaints due to bunions on both feet.  

At a personal hearing in September 2001, the veteran 
indicated that although he had flat feet prior to service, he 
had no problems as a result of that condition.  It was argued 
that the enlistment examination did note that the veteran had 
a problem with his feet; however, he was accepted into 
service.  The veteran indicated that he began experiencing 
problems during basic training; the problems occurred with 
marching, running and hiking.  The veteran stated that the 
long marches with backpacks and military boots aggravated his 
bilateral foot disorder.  The veteran testified that he 
complained of several problems with his feet while on active 
duty and that on one occasion, he was told that his shoes 
were too big, to get smaller ones and get back to duty.  He 
stated that he was never provided any special shoes or 
treatment for his foot condition.  The veteran reported 
having surgery on the left foot in August 1999; he was 
scheduled to undergo surgery on the right foot in March 2000, 
but it was canceled.  The veteran indicated that the 
podiatrist who operated on him stated that running with boots 
and frostbite would definitely aggravate his preexisting foot 
condition; however, the doctor refused to write his opinion 
down.  He was able to get his psychiatrist to write that 
opinion down and stamp it.  

Received in September 2001 were VA progress notes, dated from 
December 1998 to September 2001, reflecting treatment for 
several disabilities, including a bilateral foot disorder.  
These records indicate that the veteran was seen in August 
1999, complaining of a history of left foot pain for the past 
25 years.  Examination revealed arthritis of the feet.  The 
veteran was admitted to a VA hospital in August 1999, with a 
diagnosis of hallux abductovalgus of the left foot.  He 
underwent a bunionectomy and excision of a ganglion cyst from 
the left ankle with tarsal tunnel decompression.  

Also received in September 2001 were two statements from the 
veteran, signed by Dr. Frank B. Vasey and Dr. John D. Carter.  
In one statement, dated in January 2001, the veteran 
indicated that the two doctors are rheumatologist.  He noted 
that it was his understanding, from a previous conversation 
with the doctors, that performing maneuvers in the snow with 
combat boots would certainly aggravate bunions and arthritis 
of the feet.  In the other statement, dated in September 
2001, the veteran indicated that the doctors assured him with 
medical certainty that bunions and arthritis can be 
aggravated under the conditions a person experiences during 
basic training.  

Received in March 2003 was the report of an x-ray study of 
the feet, performed in February 2003, which revealed 
postoperative changes and degenerative changes in the first 
metatarsal-phalangeal joint area.  

Received in June 2003 were VA progress notes, dated from 
April 2000 to June 2003, reflecting clinical evaluation of 
and opinion regarding the etiology of the bilateral flat 
feet.  During a clinical visit in May 2003, at which time the 
veteran brought with him his service medical records, the 
examiner noted the records reflect that, in December 1977, a 
treating physician indicated that the veteran's boots were 
aggravating his foot condition and new boots were 
recommended.  Two other clinical visits were noted, one in 
April 1978 and another in December 1978.  The examiner stated 
that it was his opinion that "these effects could have 
aggravated [the veteran's] foot condition."  Received in 
September 2003 were VA progress notes, dated from December 
1984 to June 2001, reflecting treatment primarily for a 
genitourinary disorder.  Subsequently received treatment 
report, dated in November 2003, reflects hospitalization and 
treatment for an unrelated neurological disorder.  

The veteran was afforded a VA compensation examination in 
November 2003, at which time it was noted that the veteran 
was diagnosed with bunion and mild flat foot deformities upon 
his enlistment into military service.  The veteran indicated 
that his symptoms became severe, and he developed arthritis 
within one year of entering active duty.  It was also 
reported that the veteran underwent surgery for removal of a 
bunion and removal of a ganglion cyst on the left foot.  
Following an evaluation of the feet, the examiner reported a 
diagnosis of mild to moderate flat foot deformities, without 
degenerative changes of the hind foot noted.  There was 
hallux valgus deformity with degenerative changes at the 
right first metatarsophalangeal joint.  There was residual 
hallux drift with chronic pain in the left metatarsal 
phalangeal joint status post bunionectomy in 1999.  The 
examiner noted that arthritis of the first metatarsal 
phalangeal joint on the right foot was moderate in nature.  
The examiner stated that the documentation noted that when 
the veteran entered military service, he only had bunions and 
flat foot deformities.  His discharge physical reflects that 
he still had bunions and flat foot deformities; however, 
arthritis was also noted.  The examiner stated that it was 
his opinion that it is likely that the symptoms which the 
veteran entered the service with would have been aggravated 
by the rigors of active duty, but he would not feel that 
these conditions that the veteran presented with today were 
permanently aggravated beyond the normal progression.  

Received in June and August 2004 were private treatment 
reports, dated from December 1984 through February 2000, 
reflecting treatment for disabilities unrelated to the 
current appeal.  


III.  Legal Analysis.

As noted above, in August 1978, the RO denied the veteran's 
claim of entitlement to service connection for bilateral flat 
feet with bunions and arthritis.  That determination was 
based on a finding that the veteran's preexisting bilateral 
foot condition, including bilateral hallux valgus and pes 
planus valgus, was not aggravated by service.  That 
determination was confirmed by a subsequent rating action in 
August 1979.  By letters dated in August 1978 and August 
1979, the RO informed the veteran that his claim had been 
denied; he did not appeal those determinations within one 
year of the notice thereof.  38 U.S.C.A. § 7105(a), (c), 
(d)(3) (West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 
(2004).  

The veteran may reopen his claim by submitting new and 
material evidence.  38 C.F.R. § 3.156(a) (2004).  As noted 
above, since the veteran filed his request to reopen the 
claim prior to August 2001, the new regulations regarding 
"new and material evidence" are not applicable.  Therefore, 
in order to reopen this claim, new and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board finds that the newly received medical records are 
both new and material.  In the instant case, the additional 
evidence includes a VA progress note, dated in May 2003, in 
which the examiner stated that the events noted in December 
1977, April 1978, and December 1978, could have aggravated 
the veteran's preexisting condition.  In addition, the VA 
examiner in November 2003 noted that the veteran's discharge 
examination noted a finding of arthritis, which was not 
reported at the time of his enlistment; the examiner also 
stated that it was likely that the symptoms with which the 
veteran entered active duty would have been aggravated by the 
rigors of active duty.  No such evidence was of record at the 
time of the prior denial in August 1979.  The new medical 
opinions were not previously of record and for the first time 
suggest the possibility that the preexisting bilateral foot 
condition was aggravated by the conditions and rigors of 
service.  

The new evidence bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and when considered in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Thus, the additional evidence is new and material.  
Accordingly, the veteran's previously denied claim for 
service connection for bilateral flat feet with bunions and 
arthritis is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2004). 


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for bilateral flat feet 
with bunions and arthritis is reopened.  The claim is granted 
to this extent.  


REMAND

As discussed above, pursuant to the VCAA, VA first has a duty 
to notify the veteran and the accredited representative of 
any information and evidence necessary to substantiate 
his/her claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b)).  Furthermore, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim, although the ultimate responsibility 
for furnishing evidence rests with the veteran.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

In the present case, the Board finds that the VA's redefined 
duty to assist a claimant, as set forth in the VCAA, has not 
been fulfilled.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. App. 370 (2002).  

Having determined that the veteran's claim of entitlement to 
service connection for bilateral flat feet with bunions and 
arthritis is reopened, VA has a duty to assist the veteran in 
the development of evidence pertinent to his claim under 38 
U.S.C.A. § 5107(b) (West 2002).  

In this instance, the Board finds that the record is 
insufficient to decide the veteran's claims at this time, as 
it contains conflicting and ambiguous medical opinions with 
regard to whether the veteran's preexisting foot disorder was 
aggravated by active military service.  

Although the veteran's December 1976 enlistment examination 
noted that the veteran had pes planus, mild first degree, it 
was reported to be asymptomatic, not considered disabling 
(NCD); and hallux valgus, NCD.  December 1977 treatment 
records indicate that the veteran was seen complaining of 
pain at the first metacarpophalangeal joint of the right foot 
for the past year.  Medical board proceedings in June 1978 
found the veteran to have hallux valgus with bunions and 
arthritis of both feet, which was determined to have existed 
prior to service and was not aggravated by service.

During a clinical visit in May 2003, at which time the 
veteran brought with him his service medical records, the 
examiner noted the records reflect that, in December 1977, a 
treating physician indicated that the veteran's boots were 
aggravating his foot condition and new boots were 
recommended.  Two other clinical visits were noted, one in 
April 1978 and another in December 1978.  The examiner 
indicated that these entries support the veteran's claim that 
his foot condition was aggravated by events in service.  
Following a VA examination in November 2003, the examiner 
noted that arthritis was diagnosed when the veteran was 
released from service but that arthritis had not been noted 
when the veteran was examined for service.  The examiner 
stated that it was his opinion that it is likely that the 
symptoms which the veteran entered the service with would 
have been aggravated by the rigors of active duty, but that 
he would not feel that these conditions that the veteran 
presented with today were permanently aggravated beyond the 
normal progression.  

The Board finds that the VA examiner's conclusion is unclear.  
Furthermore, the examiner's statement above is ambiguous as 
to whether there was an increase in the severity of the 
veteran's pre-existing disabilities beyond the natural 
progress.  In light of the November 2003 examination report, 
the record does not contain sufficient medical evidence for 
VA to make a decision on this claim.  The duty to assist 
includes ordering a fresh examination if the record is 
insufficient.  38 C.F.R. § 4.2 (2004); Littke v. Derwinski, 1 
Vet. App. 90, 93 (1995); Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).  Moreover, the duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of the 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  For these 
reasons, a remand is required.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC. for the following actions:

1.  The RO should ask the veteran to 
identify all health care providers who 
may possess additional records concerning 
his foot problems.  The RO should obtain 
copies treatment reports from all sources 
identified whose records have not 
previously been secured.  

2.  The RO should arrange for the veteran 
to be scheduled for a VA examination by 
an appropriate specialist to obtain an 
opinion as to whether the veteran has a 
foot disability that was incurred in or 
aggravated by his military service.  The 
claims folder should be made available to 
the examiner before the examination, for 
proper review of the medical history.  
The examiner should provide an opinion as 
to whether it is as likely as not that 
the veteran's preexisting bilateral foot 
disorder, as noted at the veteran's 
enlistment examination in December 1976 
as mild, first degree pes planus and 
hallux valgus, underwent an increase in 
severity of the pre-existing condition 
beyond natural progression during his 
period of military service.  The 
examiner's attention is directed to the 
opinions expressed in the May 2003 VA 
progress note and the November 2003 VA 
examination report.  The examiner should 
comment on the significance of the 
diagnosis of arthritis of both feet at 
discharge, and indicate whether the 
presence of arthritis reflects a 
permanent increase in the severity of the 
underlying pes planus or hallux valgus or 
represents a separate disease entity. 

3.  The RO should re-adjudicate the 
veteran's claim.  If the claim is not 
resolved to the satisfaction of the 
veteran, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
then be given the opportunity to respond 
thereto.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  The 
purposes of this REMAND are to further develop the record and 
to the accord the veteran due process of law.  By this 
remand, the Board does not intimate any opinion, either 
factual or legal, as to the ultimate disposition warranted in 
this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


